MOORE, J. —
This is a suit to foreclose an alleged lien.' The material facts are identical with a statement thereof, as set forth in the case of Auld v. Starbard, decided to-day, except that the plaintiffs herein, pursuant to a contract made with the defendant F. S. Starbard, sold and delivered to him hardware to be used in erecting a building at Eugene, Oregon, for the defendants Leroy F. Straight and Hannah, his wife; that the value of such material which was so furnished prior to May 21,1915, when Chap. 185, Gen. Laws Or. 1915, went into effect was fully paid; that thereafter the plaintiffs furnished other material to Starbard of the value of $149.95, but they did not deliver or mail to *295Straight or his wife any duplicate statements of the hardware so sold and delivered to the contractor; that no payments having been made on account of the materia] supplied after June 1, 1915, a lien to secure the payment of the sum so due was filed, and a suit instituted for the foreclosure thereof; that the suit terminated in a decree for the plaintiffs herein granting the relief prayed for in the complaint, and the defendants Straight and wife alone appeal.
The conclusion reached in the Auld case is controlling herein, and such being the case the decree rendered in this cause is reversed and the suit dismissed.
Reversed and Suit Dismissed.
McBride, C. J., Bean and Johns, JJ., concur.